        Case 2:19-cv-02050-RSL-MLP Document 32 Filed 12/17/20 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     RAYMOND A. FORSMAN,                 )
 8                                       )
                 Plaintiff,              )          Case No. C19-2050RSL-MLP
 9                                       )
           v.                            )
10                                       )
     PORT OF SEATTLE, et al.,            )          ORDER OF REFERENCE
11                                       )
                 Defendants.             )
12   ____________________________________)

13

14         The Court hereby refers plaintiff’s proposed Amended Complaint, which was filed as

15   “Objections to the Report and Recommendation” (Dkt. #31) to United States Magistrate

16   Judge Michelle L. Peterson, to issue an amended Report & Recommendation in light of

17   plaintiff’s “amended” filing. Because Magistrate Judge Peterson will issue an amended

18   Report and Recommendation, the Clerk of the Court shall remove the current Objections to

19   the Report and Recommendations (Dkt. #31) from the motions calendar.

20

21         DATED this 17th day of December, 2020.

22

23                                           A
                                             Robert S. Lasnik
24                                           United States District Judge
25

26
     ORDER OF REFERENCE
